Marston, J.
Maynard filed his bill of complaint to enforce payment of a mere money demand under a writ-' ten agreement relating to lands, void under the statute of frauds because not signed by the party by whom the sale was to be made. Comp. L., § 4694; Abell v. Munson, 18 Mich., 312; Cook v. Bell, id., 393.
*299There are many reasons against and none in favor of granting the relief sought. The contract was void, and a reference to the circumstances which gave rise to it shows it to be destitute of all equities. The contract even if valid was so drawn that it was optional with the complainant to retain the property or convey it. If within the period fixed — one year from the date thereof — the property had become much more valuable, it is quite evident defendant would not have been called upon to take it. The defendant had no voice in the matter except to pay the agreed price and take the property in case complainant considered it for his interests to so demand. There was not, therefore, that mutuality in this agreement which a court of equity considers so essential in a suit for specific performance. McMurtrie v. Bennette, Har. Ch., 124; Hawley v. Sheldon, Har. Ch., 420; Chambers v. Livermore, 15 Mich., 381.
The above is clearly sufficient to dispose of this case.
The decree below must be'reversed and the bill dismissed with costs of both courts.
The other Justices concurred.